PER CURIAM.
There was testimony in this case which permitted the jury to find that the horse which was killed escaped from the pasture lot onto the railroad tracks through an opening in the fence, which existed through the negligence of the defendant; and we must assume from the verdict that the jury did so find. In this view of the case the fact that the horse was killed by a train - of the Ontario & Western Railroad Company does not appear to be material, and it was not error by the court to so charge the jury. No other question requires consideration.
The judgment and order must be affirmed, with costs.